Citation Nr: 1524051	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  14-14 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date prior to September 13, 2010, for a grant of service connection for coronary artery disease, status post coronary artery bypass


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to January 1954 and from April 1954 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014 the Board requested a medical opinion regarding the issue of service connection for bilateral hearing loss.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.

In April 2015 the Veteran submitted additional evidence along with a request for RO consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2015, in response to a February 2015 medical opinion requested by the Board, the Veteran submitted additional evidence along with a request for RO consideration.  As such, the Board is required to remand the issue.  38 U.S.C. § 7105(e)(1).

Additionally, the Veteran has requested an earlier effective date for the service connection of his coronary artery disease.  This claim was denied in a November 2013 rating decision.  In the Veteran's April 2014 substantive appeal, he expressed disagreement with the November 2013 rating decision.  As such, the Board finds the April 2014 correspondence constitutes a notice of disagreement with the November 2013 rating decision.  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the onset of his hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's hearing loss is related to or had its onset during service.  The examiner must acknowledge and discuss the Veteran's lay report as to the onset of his hearing loss and should review the Veteran's claims file, including any newly submitted evidence, conduct any necessary testing, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

The examiner should specifically indicate the reasons and bases for his/her conclusions.

3.  Issue an SOC pertaining to the Veteran's claim for an earlier effective date for service connection for coronary artery disease.

4.  Review all evidence submitted by the Veteran since the April 2012 rating decision and conduct any other development deemed necessary.

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

